


110 HR 7034 IH: Citizen’s Accessibility Election

U.S. House of Representatives
2008-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7034
		IN THE HOUSE OF REPRESENTATIVES
		
			September 24, 2008
			Mr. Larson of
			 Connecticut introduced the following bill; which was referred to the
			 Committee on House
			 Administration
		
		A BILL
		To change the date for regularly scheduled general
		  elections for Federal office to both the Saturday and Sunday after the first
		  Friday in November, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Citizen’s Accessibility Election
			 Act.
		2.Change in
			 congressional election day to Saturday and Sunday; Establishment of Uniform
			 Period for Operation of Polling PlacesSection 25 of the Revised Statutes of the
			 United States (2 U.S.C. 7) is amended to read as follows:
			
				25.(a)The first Saturday and
				Sunday after the first Friday in November, in every even numbered year, are
				established as the days for the election, in each of the States and Territories
				of the United States, of Representatives and Delegates to the Congress
				commencing on the 3d day of January thereafter.
					(b)On the days for election described in
				subsection (a), the period of operation of the polling places in each State and
				territory (other than Alaska, Hawaii, American Samoa, and Guam) shall be the
				6-hour period beginning with noon Eastern time.
					.
		3.Change in
			 Presidential election day to Saturday and Sunday; Establishment of Uniform
			 Period for Operation of Polling Places
			(a)Presidential
			 Elections on Saturday and SundaySection 1 of title 3, United States Code,
			 is amended by striking Tuesday next after the first Monday and
			 inserting first Saturday and Sunday after the first
			 Friday.
			(b)Uniform Period
			 for Operation of Polling PlacesSection 1 of such title is
			 amended—
				(1)by the striking
			 The electors and inserting (a)
			 Day of Appointment of
			 Electors.—The electors; and
				(2)by adding at the
			 end the following new subsection:
					
						(b)Period for
				Operation of Polling PlacesOn the days for the appointment of electors
				described in subsection (a), the period of operation of the polling places in
				each State (other than Alaska and Hawaii) shall be the 6-hour period beginning
				with noon Eastern time.
						.
				4.Effective
			 DateThe amendments made by
			 this Act shall apply with respect to regularly scheduled general elections for
			 Federal office beginning with the elections held in November 2012.
		
